PER CURIAM.
The sole issue in this case is whether N.C.G.S. § 20-279.21(b)(4) requires an excess personal liability policy to provide underinsured motorist (UIM) coverage where such coverage is expressly excluded by the terms of the policy. Pursuant to the Court’s decision in Progressive Am. Ins. Co. v. Vasquez, 350 N.C. 386, 515 S.E.2d 8 (1999), it does not.
Under the decision in Progressive, an excess liability policy such as the one at issue in this case is not a “motor vehicle liability policy” *586under the terms of N.C.G.S. § 20-279.21(a) and therefore is not subject to the requirements of N.C.G.S. § 20-279.21(b)(3) or (b)(4). Because the terms of the excess liability policy do not provide UIM benefits, and in fact expressly exclude such coverage, plaintiff cannot prevail. See Progressive Am. Ins. Co., 350 N.C. at 395, 515 S.E.2d at 13.
Accordingly, the decision of the Court of Appeals affirming the trial court’s entry of summary judgment for plaintiff is reversed. This case is remanded to the Court of Appeals for further remand to the Superior Court, Pitt County for entry of summary judgment for unnamed defendant Automobile Insurance Company of Hartford, Connecticut.
REVERSED AND REMANDED.
Justices Frye and Martin dissent for the reasons stated in the dissenting opinion in Progressive Am. Ins. Co. v. Vasquez, 350 N.C. 386, 515 S.E.2d 8 (1999).